Citation Nr: 1541842	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to September 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that the Veteran was denied an increased rating in excess of 10 percent in the April 2010 rating decision.  The Veteran submitted a statement in May 2010 contending that he continued to have pain in his back and he was unable to carry out daily activities.  The Veteran requested that the RO "repeal" the denial letter.  The Board has construed this statement as a notice of disagreement.  Accordingly, the April 2010 rating decision is currently on appeal.


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's thoracic spine disability has more nearly approximated forward flexion to 40 degrees with pain; the Veteran denied incapacitation due to the spine disability.


CONCLUSION OF LAW

For the increased rating period on appeal, the criteria for a rating of 20 percent, but no higher, for degenerative disc disease of the thoracic spine has been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App.473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In notice letters dated in February 2010 and February 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letters included provisions for disability ratings and for the effective dates of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, and statements from the Veteran.  The RO has also obtained medical examinations in March 2010 and February 2012 to assist in determining the severity of the Veteran's spine disorder.  Supplemental medical opinions were obtained in November 2014.   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim on appeal that has not been obtained; hence, no further notice or assistance is required to fulfill VA's duties to notify and assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. I t is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating for Thoracic Spine Disability

In his March 2014 substantive appeal, the Veteran stated that his thoracic spine disability was worse than what was contemplated by his currently assigned 10 percent disability rating.  The Veteran specifically noted that his spine disability should be rated as 20 percent disabling.  For the reasons discussed below, the Board agrees. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a.

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under the appropriate diagnostic code. 38 C.F.R. § 4.71a.

A disability rated under Diagnostic Code 5243 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2015). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating, are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The evidence includes a March 2010 examination, requested by VA and conducted by Dr. J.B.  During the examination, the Veteran reported worsening back pain which he stated traveled to his neck and shoulders.  He also reported moderate weakness in his upper shoulders and mid back.  Regarding flare-ups, the Veteran stated that he had daily increase of pain lasting minutes to hours.  The factors causing these flare-ups were noted to include lifting or straining.  The Veteran denied hospitalization related to his spine disorder.  Upon range of motion testing, Dr. J.B. noted that flexion of the thoracolumbar spine was limited to 86 degrees with pain.  Extension was limited to 22 degrees, left lateral flexion was to 24 degrees, right lateral flexion was to 20 degrees, left lateral rotation was to 24 degrees, and right lateral rotation was to 24 degrees.  There was no additional loss of motion upon repetitive testing.  The Veteran denied any incapacitating episodes in the last 12 months.  Further, Dr. J.B. noted that the Veteran did not suffer from a bladder or bowel dysfunction.  

A March 2010 diagnostic imaging report from the Clark Memorial Hospital shows that the Veteran was noted to have slight scoliotic curvature through the lower thoracic spine.  There was also advanced degenerative disc disease changes with large anterior osteophyte seen throughout the thoracic spine at nearly all levels.

The Veteran was afforded a VA spine examination in February 2012.  The Veteran reported constant mid-back pain that was more moderate in severity.  However, the Veteran denied flare-ups.  Upon range of motion testing, flexion of the thoracolumbar spine was limited to 80 degrees with pain beginning at 40 degrees.  Extension was limited to 20 degrees with pain beginning at 15 degrees.  After repetitive testing, flexion was limited to 70 degrees and extension was limited to 15 degrees.  The examiner also noted that the Veteran had tenderness to palpation of the thoracic spine, but did not have guarding or muscle spasms.  The examiner further noted that the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  He also did not have intervertebral disc syndrome (IVDS).  Regarding functional impairment, the examiner noted that the Veteran had to avoid heavy lifting and repetitious bending.  

VA supplemental medical opinions were obtained in November 2014 (in Virtual VA).  The examiner reviewed the claims file and provided an opinion that the Veteran's thoracic scoliosis was less likely than not caused by muscle spasm or guarding related to the service-connected disability.  The examiner stated that the cause of scoliosis was unknown, and an x-ray in August 1991, which was prior to the in-service injury, showed mild scoliosis at that time.  An x-ray in September 2003 also showed mild thoracic scoliosis.  The examiner determined that the evidence did not show that scoliosis was caused or aggravated by his service-connected disability.  The examiner also provided an opinion that it was not feasible to specify any additional degree of range of motion loss during a flare-up or when the back was used repeatedly over time, since any additional lost motion would be influenced by many factors.

Based upon review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether a 20 percent rating is warranted for the thoracic spine disability for the entire rating period on appeal.  Specifically, while preforming range of motion testing in forward flexion during the February 2012 VA examination, the Veteran's back pain was noted to begin at 40 degrees.  As noted above, under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Code 5242, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees.  As the Veteran's back pain was noted to begin at 40 degrees in flexion, and upon consideration of DeLuca and the provisions 38 C.F.R. §§  4.40,4.45, the Board will resolve reasonable doubt in the Veteran's favor and find that a 20 percent rating is more nearly approximated.  The Board further finds that the Veteran's thoracic spine symptoms have remained relatively consistent throughout the rating period; as such, the 20 percent rating is granted for the entire increased rating period on appeal.

The Board has also considered whether a rating in excess of 20 percent is warranted; however, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as required for a 40 percent disability rating.  38 C.F.R. 
§ 4.71a.

A higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is also not warranted as the Veteran specifically denied having incapacitating episodes during the March 2010 and February 2012 examinations.  The February 2012 VA examiner also noted that the Veteran did not have a diagnosis of IVDS. 

The Board has also considered the Veteran's reported impairment of function, such as back pain and difficulty lifting or bending, and has considered additional limitations of motion due to pain.  Indeed, as discussed above, these factors have been applied in awarding the next higher 20 percent rating.  As such, the additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), do not provide a basis the assignment of an even higher rating.    In this regard, upon repetitive testing, range of motion did not reveal any additional loss of range of motion of spine during the March 2010 examination, and only a slight reduction of motion during the February 2012 VA examination.  

In any case, as noted above, the Veteran specifically noted that his spine disability should be rated as 20 percent disabling.  See statement in March 2014 substantive appeal. 

As for neurological abnormalities associated with the thoracic spine disability, the February 2012 VA examiner specifically noted that the Veteran did not have radiculopathy associated with his spine disability.  Further, Dr. J.B. noted that the Veteran did not suffer from a bladder or bowel dysfunction.  The remaining evidence of record does not demonstrate any other neurological disorder associated with the Veteran's spine disability.  As such, separate ratings neurological abnormalities associated with the thoracic spine are not warranted. 

For these reasons, the Board finds that a 20 percent rating, but no higher, for the Veteran's thoracic spine disability is warranted for the entire rating period on appeal.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's spine disability is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, tenderness, and limitation of motion of his thoracic spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has reported some difficulty with standing and lifting, he is currently employed as a car salesman.  See July 2013 VA foot examination.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

An increased rating of 20 percent, but no higher, for degenerative disc disease of the thoracic spine, is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


